--------------------------------------------------------------------------------

Exhibit 10.1
Published CUSIP Number: 481166AF3
 
 
 
CREDIT AGREEMENT


Dated as of October 31, 2011


among


JOY GLOBAL INC.,
as the Borrower,


CERTAIN OF ITS DOMESTIC SUBSIDIARIES,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent,


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,


MIZUHO CORPORATE BANK, LTD.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents


and


THE OTHER LENDERS PARTY HERETO

 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
MIZUHO CORPORATE BANK, LTD.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Book Managers


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms.
1
1.02
Other Interpretive Provisions.
20
1.03
Accounting Terms.
20
1.04
Rounding.
21
1.05
Times of Day.
21
ARTICLE II  THE COMMITMENTS AND BORROWINGS
21
2.01
Commitments.
21
2.02
Borrowings, Conversions and Continuations of Loans.
21
2.03
Prepayments.
22
2.04
Repayment of Term Loan.
23
2.05
Interest.
24
2.06
Fees.
24
2.07
Computation of Interest and Fees.
24
2.08
Evidence of Debt.
25
2.09
Payments Generally; Administrative Agent’s Clawback.
25
2.10
Sharing of Payments by Lenders.
26
2.11
Defaulting Lenders.
27
2.12
Designated Guarantors
28
ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY
28
3.01
Taxes.
28
3.02
Illegality.
30
3.03
Inability to Determine Rates.
31
3.04
Increased Costs.
31
3.05
Compensation for Losses.
32
3.06
Mitigation Obligations; Replacement of Lenders.
33
3.07
Survival.
33
ARTICLE IV  GUARANTY
33
4.01
The Guaranty.
33
4.02
Obligations Unconditional.
34
4.03
Reinstatement.
35
4.04
Certain Additional Waivers.
35
4.05
Remedies.
35
4.06
Rights of Contribution.
35
4.07
Guarantee of Payment; Continuing Guarantee.
36
ARTICLE V  CONDITIONS PRECEDENT TO CREDIT EXTENSION
36
5.01
Closing Date.
36
5.02
Conditions to Credit Extension.
37
ARTICLE VI  REPRESENTATIONS AND WARRANTIES
38
6.01
Existence, Qualification and Power.
38
6.02
Authorization; No Contravention.
38
6.03
Governmental Authorization; Other Consents.
38
6.04
Binding Effect.
39

 
 
i

--------------------------------------------------------------------------------

 
 
6.05
Financial Statements; No Material Adverse Effect.
39
6.06
Litigation.
39
6.07
No Default.
40
6.08
Ownership of Property; Liens.
40
6.09
Environmental Compliance.
40
6.10
Insurance.
41
6.11
Taxes.
41
6.12
ERISA Compliance.
41
6.13
Subsidiaries.
42
6.14
Margin Regulations; Investment Company Act.
42
6.15
Disclosure.
42
6.16
Compliance with Laws.
42
6.17
Intellectual Property; Licenses, Etc.
42
6.18
Solvency.
43
6.19
Legal Name.
43
ARTICLE VII  AFFIRMATIVE COVENANTS
43
7.01
Financial Statements.
43
7.02
Certificates; Other Information.
44
7.03
Notices
45
7.04
Payment of Taxes.
46
7.05
Preservation of Existence, Etc.
46
7.06
Maintenance of Properties.
46
7.07
Maintenance of Insurance.
46
7.08
Compliance with Laws.
47
7.09
Books and Records.
47
7.10
Inspection Rights.
47
7.11
Use of Proceeds.
47
7.12
Additional Subsidiaries.
47
7.13
ERISA Compliance.
48
7.14
OFAC, Bank Secrecy Act, etc.
48
ARTICLE VIII  NEGATIVE COVENANTS
48
8.01
Liens.
48
8.02
Investments.
50
8.03
Priority Debt.
51
8.04
Fundamental Changes.
51
8.05
Dispositions.
51
8.06
Restricted Payments.
51
8.07
Change in Nature of Business.
51
8.08
Transactions with Affiliates and Insiders.
52
8.09
Use of Proceeds.
52
8.10
Financial Covenants.
52
8.11
Organization Documents; Fiscal Year.
52
8.12
Equity Interests of Subsidiaries.
52
ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES
52
9.01
Events of Default.
52
9.02
Remedies Upon Event of Default.
55

 
 
ii

--------------------------------------------------------------------------------

 
 
9.03
Application of Funds.
55
ARTICLE X  ADMINISTRATIVE AGENT
56
10.01
Appointment and Authority.
56
10.02
Rights as a Lender.
56
10.03
Exculpatory Provisions.
56
10.04
Reliance by Administrative Agent.
57
10.05
Delegation of Duties.
57
10.06
Resignation of Administrative Agent.
58
10.07
Non-Reliance on Administrative Agent and Other Lenders.
58
10.08
No Other Duties; Etc.
58
10.09
Administrative Agent May File Proofs of Claim.
59
10.10
Guaranty Matters.
59
ARTICLE XI  MISCELLANEOUS
59
11.01
Amendments, Etc.
59
11.02
Notices and Other Communications; Facsimile Copies.
61
11.03
No Waiver; Cumulative Remedies; Enforcement.
63
11.04
Expenses; Indemnity; and Damage Waiver.
63
11.05
Payments Set Aside.
65
11.06
Successors and Assigns.
65
11.07
Treatment of Certain Information; Confidentiality.
68
11.08
Set-off.
69
11.09
Interest Rate Limitation.
69
11.10
Counterparts; Integration; Effectiveness.
69
11.11
Survival of Representations and Warranties.
70
11.12
Severability.
70
11.13
Replacement of Lenders.
70
11.14
Governing Law; Jurisdiction; Etc.
71
11.15
Waiver of Right to Trial by Jury.
72
11.16
Electronic Execution of Assignments and Certain Other Documents.
72
11.17
USA PATRIOT Act Notice.
72
11.18
No Advisory or Fiduciary Relationship.
72

 
 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES
         
2.01
 
Commitments and Applicable Percentages
6.05
 
Dispositions
6.13
 
Subsidiaries
8.01
 
Liens Existing on the Closing Date
8.02
 
Investments Existing on the Closing Date
8.08
 
Transactions with Affiliates
11.02
 
Certain Addresses for Notices
     
EXHIBITS
         
2.02
 
Form of Loan Notice
2.08
 
Form of Note
7.02
 
Form of Compliance Certificate
7.12
 
Form of Joinder Agreement
11.06
 
Form of Assignment and Assumption

 
 
iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This CREDIT AGREEMENT is entered into as of October 31, 2011, among JOY GLOBAL
INC., a Delaware corporation (the “Borrower”), the Guarantors (defined herein),
the Lenders (defined herein), BANK OF AMERICA, N.A., as Administrative Agent,
JPMORGAN CHASE BANK, N.A., as Syndication Agent and MIZUHO CORPORATE BANK, LTD.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and WELLS FARGO BANK, NATIONAL
ASSOCIATION as Co-Documentation Agents.


The Borrower has requested that the Lenders provide a $250 million term loan
facility for the purposes set forth herein, and the Lenders are willing to do so
on the terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS
 
1.01          Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:


“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the property of another Person or at least a majority of the Voting Stock of
another Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise; provided that the purchase of inventory
from another Person in the ordinary course of business shall not constitute an
Acquisition of such other Person.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agreement” means this Credit Agreement.


“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Commitment at any time, the percentage of the aggregate
Commitments represented by such Lender’s Commitment at such time, and (b) with
respect to such Lender’s portion of the outstanding Term Loan at any time, the
percentage of the outstanding principal amount of the Term Loan held by such
Lender at such time.  The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth:


Pricing Level
Debt Rating
Applicable Margin
Eurodollar Rate Loans
Base Rate Loans
1
≥ BBB+ / Baa1
1.500%
0.500%
2
BBB / Baa2
1.750%
0.750%
3
BBB- / Baa3
2.000%
1.000%
4
BB+ / Ba1
2.250%
1.250%
5
≤ BB / Ba2
2.500%
1.500%



“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply, unless there is a split in Debt Ratings of more
than one level, in which case the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply.


Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 5.01(g).  Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended October 29, 2010,
and the related consolidated statements of income, shareholders’ equity and cash
flows for such fiscal year of the Borrower and its Subsidiaries, including the
notes thereto.


 
2

--------------------------------------------------------------------------------

 
 
“Availability Period” means the period from the Closing Date to the earliest of
(i) February 28, 2012, (ii) the date of termination of the Commitments pursuant
to Section 2.03, and (iii) the date of termination of the commitment of each
Lender to make Loans pursuant to Section 9.02 or pursuant to any other term or
provision of this Agreement or any other Loan Document.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.0%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in the “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 7.02.


“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Date.


“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.


“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.


“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
(or any similar international equivalent) which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).


 
3

--------------------------------------------------------------------------------

 
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority, including by the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities.


“Change of Control” means the occurrence of any of the following events:


(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all Equity Interests that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of  thirty-five percent (35%) of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or


(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).


“Closing Date” means the date hereof.


 
4

--------------------------------------------------------------------------------

 
 
“Co-Documentation Agents” means Mizuho Corporate Bank, Ltd., The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, National Association, each in
its capacity as a documentation agent under any of the Loan Documents.
 
“Commitment” means, as to each Lender, its obligation to make its portion of the
Term Loan to the Borrower pursuant to Section 2.01, in the principal amount set
forth opposite such Lender’s name on Schedule 2.01.  The aggregate principal
amount of the Commitments of all of the Lenders as in effect on the Closing Date
is TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000).


“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense for such period, (iv) non-cash stock-based
compensation expenses for such period and (v) other non-cash charges incurred
during such period; provided that such charges were not a cash item in the four
fiscal quarter period prior to such incurrence, minus (b) cash distributions
related to stock-based compensation for which a non-cash expense was added back
to Consolidated Net Income during an earlier period, all as determined in
accordance with GAAP.


“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.


“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest and payments
consisting of interest or the equivalent thereof in respect of any Synthetic
Leases or any Securitization Transactions) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP plus (ii) the portion of rent expense with respect to such
period under Capital Leases that is treated as interest in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b) to (b) Consolidated Interest Charges for such
period.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) (i) Consolidated Funded Indebtedness as of such date minus (ii)
unrestricted cash of the Borrower or any Domestic Subsidiary in excess of $25
million in the aggregate on the consolidated balance sheet of the Borrower and
its Subsidiaries as of such date minus (iii) 50% of the unrestricted cash of the
Foreign Subsidiaries on the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b).


“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, as determined in accordance with GAAP.


 
5

--------------------------------------------------------------------------------

 
 
“Consolidated Net Tangible Assets” means (a) the total assets minus (b) (i) all
current liabilities and (ii) total goodwill and other intangible assets, in each
case as set forth on the consolidated balance sheet of the Borrower and its
Subsidiaries as of the most recent fiscal quarter end for which such
consolidated balance sheet is available, determined in accordance with GAAP.


“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.  Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote 25% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.


“Credit Extension” means a Borrowing.


“Debt Rating” shall have the meaning specified in the definition of “Applicable
Rate”.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.


“Defaulting Lender” means, subject to Section 2.11(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of the Term Loan, within three (3) Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or under other agreements generally in which it commits to extend
credit, (c) has failed, within three (3) Business Days after written request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by Administrative Agent), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interests in that Lender or any
direct or indirect parent company thereof by a Governmental Authority, so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with any such Lender.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.11(b)) upon delivery of written notice of such
determination to the Borrower and each Lender.
 
 
6

--------------------------------------------------------------------------------

 
 
“Designated Guarantor” has the meaning set forth in Section 2.12.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
the Borrower or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory in the ordinary course of business; (b)  the
sale, lease, license, transfer or other disposition in the ordinary course of
business of machinery and equipment no longer used or useful in the conduct of
business of the Borrower and its Subsidiaries; (c) any sale, lease, license,
transfer or other disposition of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 8.02; and
(d) any Involuntary Disposition.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.


“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


 
7

--------------------------------------------------------------------------------

 
 
“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.


“Eurodollar Base Rate” means:


(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period; and


(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America's London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.


 
8

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate” means, (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.


“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.


“Event of Default” has the meaning specified in Section 9.01.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 11.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a) and (d) any Taxes imposed on any “withholdable payment” payable
to such recipient as a result of the failure of such recipient or any payee of
the recipient or beneficial owner of the withholdable payment to satisfy the
applicable requirements set forth in FATCA after December 31, 2012.


“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by the Borrower or any Subsidiary.


“FATCA” means Sections 1471 through 1474 of the Code and any regulations
promulgated thereunder or official interpretations thereof.


 
9

--------------------------------------------------------------------------------

 
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means the letter agreement, dated October 10, 2011 among the
Borrower, Bank of America, MLPFS, JPMorgan Chase Bank, N.A. and J.P. Morgan
Securities LLC.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)           all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;


(b)           all purchase money Indebtedness;


(c)           the principal portion of all obligations under conditional sale or
other title retention agreements relating to property purchased by the Borrower
or any Subsidiary (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);


(d)           all unreimbursed drawings under letters of credit (including
standby and commercial) honored by issuing lenders, and all obligations arising
under bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;


(e)           all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was due and payable);


(f)           the Attributable Indebtedness of Capital Leases and Synthetic
Leases;


(g)           the Attributable Indebtedness of Securitization Transactions;


 
10

--------------------------------------------------------------------------------

 
 
(h)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;


(i)           all Funded Indebtedness of others secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed;


(j)           all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (i) above of another Person; and


(k)           all Funded Indebtedness of the types referred to in clauses (a)
through (j) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent that Funded
Indebtedness is expressly made non-recourse to such Person.


For the avoidance of doubt, Funded Indebtedness shall not include Third Party
Financings.  For purposes hereof, the amount of any direct obligation arising
under bankers’ acceptances, bank guaranties, surety bonds and similar
instruments shall be the maximum amount available to be drawn thereunder.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.


 
11

--------------------------------------------------------------------------------

 
 
“Guarantors” means each Domestic Subsidiary that is a Material Subsidiary of the
Borrower identified as a “Guarantor” on the signature pages hereto, each other
Domestic Subsidiary that is a Material Subsidiary of the Borrower that joins as
a Guarantor pursuant to Section 7.12 and each Designated Guarantor that joins as
a Guarantor pursuant to Section 2.12, together with their successors and
permitted assigns.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“IMM Transaction” means the acquisition of outstanding common stock of
International Mining Machinery Holdings Limited, whether pursuant to the Share
Purchase Agreement dated as of July 11, 2011 (as amended) or the related tender
offer, open market purchases, negotiated purchases or otherwise.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)           all Funded Indebtedness;


(b)           the Swap Termination Value of any Swap Contract;


(c)           all obligations arising under letters of credit (including standby
and commercial);


(d)           all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a), (b) and (c) above of any other Person; and


(e)           all Indebtedness of the types referred to in clauses (a) through
(d) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary.


For the avoidance of doubt, Indebtedness shall not include Third Party
Financings.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.


 
12

--------------------------------------------------------------------------------

 
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice, or nine or twelve
months thereafter, as requested by the Borrower and consented to by all Lenders;
provided that:


(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)           no Interest Period shall extend beyond the Maturity Date.


“Interim Financial Statements” has the meaning specified in Section 5.01(c).


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“Investment” means, as to any Person, any direct or indirect investment (not
including any Acquisition) by such Person, whether by means of a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any of its Subsidiaries.


“IP Rights” has the meaning specified in Section 6.17.


“IRS” means the United States Internal Revenue Service.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by (a) a Domestic Subsidiary that is a
Material Subsidiary of the Borrower in accordance with the provisions of Section
7.12 or (b) a Designated Guarantor in accordance with Section 2.12.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns.


 
13

--------------------------------------------------------------------------------

 
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of the Term Loan.


“Loan Documents” means this Agreement, each Note, each Joinder Agreement and the
Fee Letter.


“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit 2.02.


“Loan Parties” means, collectively, the Borrower and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole; (b) a material impairment of the ability of the Loan Parties taken as a
whole to perform their obligations under the Loan Documents; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.


“Material Subsidiary” means, as of any date of determination, any Subsidiary
that (a) has assets in excess of 5% of the total assets of the Borrower and its
Subsidiaries on a consolidated basis, (b) for the four fiscal quarter period
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) and Section 7.01(b) has revenues in excess of 5% of
the total revenues of the Borrower and its Subsidiaries on a consolidated basis
for such period, (c) if such Subsidiary is a Domestic Subsidiary, together with
any other Domestic Subsidiaries that have not provided a Guaranty hereunder, has
assets in excess of 10% of the total assets of the Borrower and its Subsidiaries
on a consolidated basis or (d) if such Subsidiary is a Domestic Subsidiary,
together with any other Domestic Subsidiaries that have not provided a Guaranty
hereunder, for the four fiscal quarter period most recently ended for which the
Borrower has delivered financial statements pursuant to Section 7.01(a) and
Section 7.01(b) has revenues in excess of 10% of the total revenues of the
Borrower and its Subsidiaries on a consolidated basis for such period.


“Maturity Date” means June 16, 2016.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint book manager.


 
14

--------------------------------------------------------------------------------

 
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Note” or “Notes” has the meaning specified in Section 2.08.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Swap Contract between any Loan Party and any Lender or Affiliate of a Lender and
(b) all obligations under any Treasury Management Agreement between any Loan
Party and any Lender or Affiliate of a Lender.


“OFAC” has the meaning specified in Section 7.14.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Term Loan after giving effect to any prepayments or repayments of
the Term Loan occurring on such date.


“Participant” has the meaning specified in Section 11.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.


 
15

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any of its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 8.01.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.


“Platform” has the meaning specified in Section 7.02.


“Priority Debt” means, as of any date, the sum (without duplication) of the (a)
unsecured Indebtedness of the Foreign Subsidiaries of the Borrower (other than
unsecured Indebtedness of any Foreign Subsidiary that is a Guarantor) and (b)
secured Indebtedness of the Borrower and its Subsidiaries.


“Pro Forma Basis” means, for purposes of calculating the Consolidated Leverage
Ratio  and Consolidated Interest Coverage Ratio, that any Disposition,
Involuntary Disposition, Acquisition or Restricted Payment shall be deemed to
have occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which the Borrower was required to
deliver financial statements pursuant to Section 7.01(a) or (b).  In connection
with the foregoing, (a) with respect to any Disposition or Involuntary
Disposition, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) Indebtedness which is retired shall be excluded and deemed
to have been retired as of the first day of the applicable period and (b) with
respect to any Acquisition, (i) income statement and cash flow statement items
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement and cash flow
statement items for the Borrower and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01 and (B) such
items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.


“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the Consolidated
Leverage Ratio and Consolidated Interest Coverage Ratio as of the most recent
fiscal quarter end for which the Borrower was required to deliver financial
statements pursuant to Section 7.01(a) or (b) after giving effect to the
applicable transaction on a Pro Forma Basis.


“Public Lender” has the meaning specified in Section 7.02.


“Register” has the meaning specified in Section 11.06(c).


“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.


 
16

--------------------------------------------------------------------------------

 
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Loans, a Loan Notice.


“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of the Commitments or if the Commitments have been terminated, the
outstanding Term Loan.  The outstanding Term Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party.  For purposes of deliveries of Loan Notices only, Responsible
Officer shall also include the (a) manager of cash and banking of the Borrower
and (b) manager of international finance of the Borrower.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.


“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.


“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.


 
17

--------------------------------------------------------------------------------

 
 
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability, with
credit for contribution, reimbursement, subrogation and indemnity claims against
others, to extent such contribution, reimbursement, subrogation or indemnity
claim is recognizable under GAAP.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
Subsidiaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


 
18

--------------------------------------------------------------------------------

 
 
“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent under any of the Loan Documents.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Term Loan” has the meaning specified in Section 2.01.


“Third Party Financings” means a transaction or series of transactions in the
ordinary course of business of the Borrower or any of its Subsidiaries pursuant
to which (i) a Person who is not an Affiliate of the Borrower takes title to
certain specified items of machinery or equipment in consideration of such
Person’s payment to the Borrower or a Subsidiary, in cash, of the fair market
value of such machinery or equipment and enters into a lease or similar
agreement (the “Equipment Lease”) with the Borrower or a Subsidiary, (ii) the
Borrower or such Subsidiary enters into a sub-lease or similar agreement (the
“Equipment Sub-Lease”) to provide a customer of the Borrower or such Subsidiary
with the use of or services relating to such items of machinery or equipment and
(iii) other than with respect to customary warranty obligations, the Borrower’s
or such Subsidiary’s obligations on the Equipment Lease, including without
limitation the obligation to make rental payments or to meet other financial
obligations on the Equipment Lease, is contingent on the customer’s making such
rental payments or meeting such financial obligations under the Equipment
Sub-Lease, and the Borrower or such Subsidiary is not otherwise liable for
performance under the Equipment Lease if such customer fails to perform its
obligations under such Equipment Sub-Lease.


“Threshold Amount” means $50,000,000.


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


 
19

--------------------------------------------------------------------------------

 
 
1.02         Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented, extended or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements,
extensions or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all real and personal property and tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.


(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03         Accounting Terms.


(a)           Generally.  Except as otherwise specifically prescribed herein,
all accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.


(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP;
provided further that, notwithstanding any change in GAAP following the Closing
Date, operating leases shall continue to be treated in accordance with GAAP as
of the Closing Date.


 
20

--------------------------------------------------------------------------------

 
 
(c)           Calculations.  Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the Consolidated Leverage Ratio
and the Consolidated Interest Coverage Ratio shall be made on a Pro Forma Basis.
 
1.04          Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
1.05          Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).
 
ARTICLE II


THE COMMITMENTS AND BORROWINGS

2.01         Commitments.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make its portion of a delayed draw term loan (the “Term Loan”) to the
Borrower in Dollars in a single advance during the Availability Period in an
amount not to exceed such Lender’s Commitment. Amounts repaid on the Term Loan
may not be reborrowed.  The Term Loan may consist of Base Rate Loans or
Eurodollar Rate Loans, or a combination thereof, as further provided herein.
 
2.02          Borrowings, Conversions and Continuations of Loans.


(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. Each conversion
to Base Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Each Loan Notice (whether telephonic
or written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of a Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
Term Loan, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans as described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 5.01 and Section 5.02, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.


(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.


(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.


(e)           After giving effect to the Borrowing of the Term Loan, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than 10 Interest Periods in effect.


2.03         Prepayments.


The Borrower may, upon notice from the Borrower to the Administrative Agent, at
any time or from time to time voluntarily prepay the Term Loan in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $10,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding); and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding).  Subject to Section
2.11, each such prepayment shall be applied to the Loans of the Lenders in
accordance with their respective Applicable Percentages.  Each such notice shall
specify the date and amount of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Each such voluntary prepayment of the Term Loan shall be applied in
the manner as directed by the Borrower to the remaining principal amortization
payments of the Term Loan.
 
 
22

--------------------------------------------------------------------------------

 
 
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities.  All prepayments under this Section 2.03
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
 
2.04          Repayment of Term Loan.


The Borrower shall repay the outstanding principal amount of the Term Loan in
installments on the dates and in the amounts set forth in the table below (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.03), unless accelerated sooner pursuant to Section 9.02:
 
 
Payment Dates
Principal Amortization
Payment
   
March 30, 2012
$2,812,500
June 29, 2012
$2,812,500
September 30, 2012
$6,250,000
December 31, 2012
$6,250,000
March 31, 2013
$6,250,000
June 30, 2013
$6,250,000
September 30, 2013
$6,250,000
December 31, 2013
$6,250,000
March 31, 2014
$6,250,000
June 30, 2014
$6,250,000
September 30, 2014
$6,250,000
December 31, 2014
$6,250,000
March 31, 2015
$6,250,000
June 30, 2015
$6,250,000
September 30, 2015
$6,250,000
December 31, 2015
$6,250,000
March 31, 2016
$6,250,000
Maturity Date
Outstanding Principal
Balance of Term Loan

 
 
23

--------------------------------------------------------------------------------

 
 
2.05          Interest.


(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.


(b)           (i)           If any amount of principal of any Loan is not paid
when due, whether at stated maturity, by acceleration or otherwise, all
outstanding Obligations hereunder shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)           If any amount (other than principal of any Loan) is not paid when
due (after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.06          Fees.


(a)           The Borrower shall pay to MLPFS and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter.  Such fees shall be fully earned when paid and shall be
non-refundable for any reason whatsoever.


(b)           The Borrower will pay to the Administrative Agent, for the account
of each Lender in accordance with its Applicable Percentage, a commitment fee
equal to 0.25% per annum on the actual daily amount of the Commitments during
the period beginning on the date that is thirty (30) days after the Closing Date
(the “Ticking Date”) and ending on the earlier of (a) the date the Term Loan is
advanced to the Borrower and (b) the end of the Availability Period.  Such
commitment fee shall be payable quarterly in arrears, commencing on the first
quarterly payment date to occur after the Ticking Date.
 
2.07          Computation of Interest and Fees.


All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.09(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.


 
24

--------------------------------------------------------------------------------

 
 
 2.08         Evidence of Debt.


The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each such promissory note shall
be in the form of Exhibit 2.08 (a “Note”).  Each Lender may attach schedules to
its Note and endorse thereon the date, Type (if applicable), amount and maturity
of its Loans and payments with respect thereto.

2.09          Payments Generally; Administrative Agent’s Clawback.


(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  Subject to the
definition of “Interest Period”, if any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


(b)           (i)  Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


 
25

--------------------------------------------------------------------------------

 
 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the Credit Extension set forth in Article V are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 11.04(c) are
several and not joint.  The failure of any Lender to make any Loan or to make
any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 11.04(c).


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.10          Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:


 
26

--------------------------------------------------------------------------------

 
 
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and


(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.11          Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)           Waivers and Amendment.  The Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.01.


(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amount received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held in escrow) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.11(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.


 
27

--------------------------------------------------------------------------------

 
 
(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.


2.12          Designated Guarantors.


(a)           The Borrower may at any time upon notice to the Administrative
Agent, designate any Foreign Subsidiary of the Borrower (a “Designated
Guarantor”) as a Guarantor hereunder.  Upon such designation, such Designated
Guarantor shall become a Guarantor hereunder by delivering to the Administrative
Agent (a) a Joinder Agreement or such other documents as the Administrative
Agent shall deem reasonably appropriate for such purpose and (b) documents of
the types referred to in Sections 5.01(f) and (g) and favorable opinions of
counsel to such Designated Guarantor (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.


(b)           The Borrower may at any time upon notice to the Administrative
Agent elect to remove any Foreign Subsidiary as a Guarantor hereunder.  Such
Foreign Subsidiary shall be released as a Guarantor hereunder provided that the
Borrower provides first a representation in writing to the Administrative Agent
and the Lenders certifying that all Investments existing at such time in such
Foreign Subsidiary shall continue after the release of such Foreign Subsidiary
as a Guarantor to be permitted under Section 8.02 as if such Foreign Subsidiary
were never a Loan Party hereunder (meaning all such Investments in such Foreign
Subsidiary must be permitted by those clauses in Section 8.02 other than clause
(c)).


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01          Taxes.


(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Loan Parties hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Loan Party shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or a Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make such deductions and (iii) such Loan Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.


 
28

--------------------------------------------------------------------------------

 
 
(b)           Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.


(c)           Indemnification by the Loan Parties.  (i) The Loan Parties shall
indemnify the Administrative Agent and each Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Each Loan Party shall also, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender for any reason fails
to pay indefeasibly to the Administrative Agent as required by clause (ii) of
this subsection.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.


(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower or the Administrative Agent pursuant to
subsection (e).  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.


 
29

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:


(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or


(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.


(f)           Treatment of Certain Refunds.  If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that each Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
3.02          Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender promptly notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension, compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
 
 
30

--------------------------------------------------------------------------------

 
 
3.03          Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b)  adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and all
Lenders.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case, until the
Administrative Agent revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing, conversion or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
 
3.04          Increased Costs.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);


(ii)           subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or


 
31

--------------------------------------------------------------------------------

 
 
(iii)           impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will, promptly following receipt of the
certificate referred to in clause (c) below, pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.


(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will, promptly following receipt of the
certificate referred to in clause (c) below, pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth in reasonable detail the basis and calculation of the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).


3.05           Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


 
32

--------------------------------------------------------------------------------

 
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or


(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;


including any loss or expense (other than loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
 
3.06          Mitigation Obligations; Replacement of Lenders.


(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.


3.07          Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder.


ARTICLE IV


GUARANTY
 
4.01         The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement with a Loan Party, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.  The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.


 
33

--------------------------------------------------------------------------------

 
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.
 
4.02          Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor may
not exercise any right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor for amounts paid under this Article
IV until such time as the Obligations (other than any indemnity obligations
that, by their terms, survive the termination of this Agreement) have been paid
in full and the Commitments have expired or terminated.  Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:


(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;


(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Swap Contract or Treasury Management Agreement between any
Loan Party and any Lender, or any Affiliate of a Lender, or any other agreement
or instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;


(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract or
Treasury Management Agreement between any Loan Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents, such Swap Contracts or such Treasury Management Agreements shall
be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;


 
34

--------------------------------------------------------------------------------

 
 
(d)           any Lien granted to, or in favor of, the Administrative Agent or
any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or


(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between any Loan Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.


4.03          Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.


4.04          Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05          Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.
 
4.06          Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than any indemnity obligations
that, by their terms, survive the termination of this Agreement) have been paid
in full and the Commitments have terminated.
 
 
35

--------------------------------------------------------------------------------

 
 
4.07          Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.


ARTICLE V


CONDITIONS PRECEDENT TO CREDIT EXTENSION
 
5.01          Closing Date.


This Agreement shall become effective upon the satisfaction of the following
conditions precedent:


(a)           Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.


(b)           Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, customary
for transactions of this type and in form and substance reasonably satisfactory
to the Administrative Agent.


(c)           Financial Statements.  The Administrative Agent shall have
received (a) the Audited Financial Statements and (b) the unaudited consolidated
financial statements of the Borrower and its Subsidiaries for the fiscal quarter
ending July 29, 2011, including balance sheets and statements of income,
shareholders’ equity and cash flows (the “Interim Financial Statements”).


(d)           No Material Adverse Change.  There shall not have occurred a
material adverse change since October 29, 2010 in the business, assets,
liabilities (actual or contingent), operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole.


(e)           Litigation.  There shall not exist any action, suit, investigation
or proceeding pending or threatened in writing in any court or before an
arbitrator or Governmental Authority that could reasonably be expected to have a
Material Adverse Effect.


(f)           Organization Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Administrative Agent:


(i)           the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or appropriate representative of such
Loan Party to be true and correct as of the Closing Date;


 
36

--------------------------------------------------------------------------------

 
 
(ii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and


(iii)           such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation.


(g)           Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying (i) that
the conditions specified in Section 5.01(d) and (e) have been satisfied and (ii)
the current Debt Ratings.


(h)           Fees.  Receipt by the Administrative Agent and the Lenders of any
fees required to be paid on or before the Closing Date.


(i)           Attorney Costs.  Unless waived by the Administrative Agent, the
Borrower shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).


Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
5.02          Conditions to Credit Extension.


The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:


(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article VI (other than the representation and warranty
contained in Section 6.06 with respect to any conversion or continuation of
Loans after the funding of the Term Loan) or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality) on and as of the date of any Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in subsections (a)
and (b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01.


 
37

--------------------------------------------------------------------------------

 
 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)           The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.


Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
 
ARTICLE VI


REPRESENTATIONS AND WARRANTIES


The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
 
6.01          Existence, Qualification and Power.


Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.


6.02          Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or  (ii) any material order, injunction, writ or decree
of any Governmental Authority or any material arbitral award to which such
Person or its property is subject; or (c) violate any material Law (including,
without limitation, Regulation U or Regulation X issued by the FRB).
 
6.03          Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than those that have already been obtained and are in full force and
effect.
 
 
38

--------------------------------------------------------------------------------

 
 
6.04          Binding Effect.


Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity and
principles of good faith and fair dealing.
 
6.05          Financial Statements; No Material Adverse Effect.


(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the consolidated
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their consolidated results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) disclose all material
consolidated indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, commitments and Indebtedness, to the extent required to be disclosed
under GAAP.


(b)           The Interim Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the consolidated
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their consolidated results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments; and (iii) disclose all material consolidated
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, to the extent required to be disclosed
under GAAP.


(c)           From the date of the Audited Financial Statements to and including
the Closing Date, there has been no Disposition by the Borrower or any
Subsidiary, or any Involuntary Disposition, of any material part of the business
or property of the Borrower and its Subsidiaries, taken as a whole, and no
purchase or other acquisition by any of them of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of the Borrower and its Subsidiaries, taken as
a whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto and has not otherwise been disclosed on
Schedule 6.05 hereto or otherwise disclosed in writing to the Lenders on or
prior to the Closing Date.


(d)           The financial statements delivered pursuant to Section 7.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a) and (b)) and present fairly (and in the case of
deliveries under Section 7.01(a), on the basis disclosed in the footnotes to
such financial statements) the consolidated, financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries as of the dates
thereof and for the periods covered thereby.


(e)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
6.06          Litigation.


There are no actions, suits, proceedings, claims or disputes pending or
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) could reasonably be expected to have a Material
Adverse Effect.


 
39

--------------------------------------------------------------------------------

 
 
6.07          No Default.


 Neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.


6.08          Ownership of Property; Liens.


Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all material real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The property of the Borrower and
its Subsidiaries is subject to no Liens, other than Permitted Liens.
 
6.09          Environmental Compliance.


Except as could not reasonably be expected to have a Material Adverse Effect:


(a)           Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.


(b)           None of the Facilities contains, or to the knowledge of the Loan
Parties has previously contained, any Hazardous Materials at, on or under the
Facilities in amounts or concentrations that constitute or constituted a
violation of, or could give rise to liability under, Environmental Laws.


(c)           Neither the Borrower nor any Subsidiary has received any written
or verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge or reason to believe that any such
notice will be received or is being threatened.


(d)           Hazardous Materials have not been transported or disposed of from
the Facilities, or generated, treated, stored or disposed of at, on or under any
of the Facilities or any other location, in each case by or on behalf the
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.


(e)           No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Borrower, any Subsidiary, the Facilities or the Businesses.


 
40

--------------------------------------------------------------------------------

 
 
(f)           There has been no release or threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including, without limitation, disposal) of the Borrower or any
Subsidiary in connection with the Facilities or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.
 
6.10          Insurance.


The properties of the Borrower and its Subsidiaries are insured with insurance
companies not Affiliates of the Borrower (except as contemplated by Section
7.07) that the Borrower believes (in the good faith judgment of its management)
are financially sound and reputable, in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar business), with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
 
6.11          Taxes.


The Borrower and its Subsidiaries have filed all federal income tax returns
required to be filed, all other material federal tax returns and reports
required to be filed and all material state and other tax returns and reports
(or the jurisdictional equivalent thereof in respect of Foreign Subsidiaries)
required to be filed, and have paid all federal income and other material Taxes
due and payable as reflected on such tax returns, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.  Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement with any Person who is not a Loan
Party or a Subsidiary thereof.
 
6.12          ERISA Compliance.


(a)           Except as could not reasonably be expected to have a Material
Adverse Effect, each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state
Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Loan Parties, nothing has occurred
which would prevent, or cause the loss of, such qualification.  Each Loan Party
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Internal Revenue Code, and no application for
extension of any amortization period pursuant to Section 412 of the Internal
Revenue Code has been made with respect to any Plan.


(b)           There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(c)           Except as could not reasonably be expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) no Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) no Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(iv) to the Loan Parties’ knowledge, no Loan Party nor any ERISA Affiliate has
engaged in a transaction that could reasonably be expected to be subject to
Section 4069 or 4212(c) of ERISA.


 
41

--------------------------------------------------------------------------------

 
 
6.13          Subsidiaries.


Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, and the respective jurisdiction of formation of each
such Subsidiary.  All issued and outstanding shares of Equity Interests of each
Subsidiary have been duly authorized and issued and, in the case of Subsidiaries
that are corporations, are fully paid and non-assessable.


6.14          Margin Regulations; Investment Company Act.


(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin
stock.  Following the application of the proceeds of the Term Loan, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(f) will
be margin stock.


(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
6.15          Disclosure.


No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading as of
the date they were furnished; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.


6.16          Compliance with Laws.


The Borrower and each Subsidiary is in compliance with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.17          Intellectual Property; Licenses, Etc.


The Borrower and its Subsidiaries own, or possess the legal right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses.  Except for such claims and infringements that could not reasonably
be expected to have a Material Adverse Effect, no claim has been asserted and is
pending by any Person challenging or questioning the use of any IP Rights or the
validity or effectiveness of any IP Rights, nor does any Loan Party know of any
such claim, and, to the knowledge of the Responsible Officers of the Loan
Parties, the use of any IP Rights by the Borrower or any Subsidiary or the
granting of a right or a license in respect of any IP Rights from the Borrower
or any Subsidiary does not infringe on the rights of any Person.
 
 
42

--------------------------------------------------------------------------------

 
 
6.18          Solvency.


The Loan Parties are Solvent on a consolidated basis.
 
6.19          Legal Name.


The exact legal name and state of organization of each Loan Party is as set
forth on the signature pages hereto.
 
ARTICLE VII


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any indemnity obligations that, by their terms, survive
the termination of this Agreement) hereunder shall remain unpaid or unsatisfied
the Loan Parties shall and shall cause each Subsidiary to:
 
7.01           Financial Statements.


Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:


(a)           within five Business Days following the date such information is
filed with the SEC, and in any event not later than ninety days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended October
28, 2011), a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by (i) a report and opinion of Ernst & Young LLP or
another Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) to the extent required by Section 404 of Sarbanes-Oxley, an
attestation report of such Registered Public Accounting Firm as to the
Borrower’s internal controls over financial reporting pursuant to Section 404 of
Sarbanes-Oxley; and


(b)           within five Business Days following the date such information is
filed with the SEC, and in any event not later than forty-five days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended January  27, 2012), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
 
 
43

--------------------------------------------------------------------------------

 
 
7.02          Certificates; Other Information.


Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:


(a)           concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;


(b)           not later than 60 days after the beginning of each fiscal year of
the Borrower, beginning with the fiscal year ending October 28, 2011, an annual
business plan and budget of the Borrower and its Subsidiaries containing, among
other things, pro forma financial statements for each quarter of such fiscal
year;


(c)           promptly after the same are publicly available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the equityholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;


(d)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;


(e)           promptly after the furnishing thereof, copies of any material
statement or report furnished to any holder of debt securities of any Loan Party
or any Subsidiary (which debt securities have a principal amount in excess of
the Threshold Amount) pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;


(f)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and


(g)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.


 
44

--------------------------------------------------------------------------------

 
 
Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery or to maintain paper copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Person’s securities.  The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, MLPFS and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Side Information;” and (z) the Administrative Agent and
MLPFS shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform that is
not marked as “Public Side Information.”  Nothing in this Section 7.02 shall
modify or limit a Lender’s obligations under Section 11.07 with regard to the
maintenance of the confidentiality or other treatment of information.
 
7.03          Notices.  Promptly (and in any event, within five Business Days
after a Responsible Officer has knowledge thereof) notify the Administrative
Agent and each Lender of:
 
(a)           the occurrence of any Default;


(b)           any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;


(c)           the occurrence of any ERISA Event (if it has resulted or could
reasonably be expected to result in a Material Adverse Effect);


 
45

--------------------------------------------------------------------------------

 
 
(d)           any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and


(e)           any announcement by Moody’s or S&P of any change or possible
change in a Debt Rating.


Each notice pursuant to this Section 7.03(a) through (e) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
 
7.04          Payment of Taxes.


Pay and discharge, as the same shall become due and payable (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary and (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property
(other than Permitted Liens).


7.05          Preservation of Existence, Etc.


(a)           Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.


(b)           Preserve, renew and maintain in full force and effect its good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.


(c)           Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


(d)           Preserve or renew all of its registered patents, copyrights,
trademarks, trade names and service marks, except to the extent that the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.


7.06          Maintenance of Properties.


Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear, casualty and condemnation excepted.


7.07          Maintenance of Insurance.


Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons; provided
that the Borrower and its Subsidiaries may reduce the amount of insurance
required to be maintained above to the extent the Borrower determines that it is
prudent and appropriate to maintain self-insurance coverage in lieu of such
insurance.


 
46

--------------------------------------------------------------------------------

 
 
7.08          Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


7.09          Books and Records.


(a)           Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Borrower or such Subsidiary, as the case may be.


(b)           Maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.


7.10          Inspection Rights.


Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and not more than once
each fiscal year, upon reasonable advance notice to the Borrower; provided,
however, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders (or any
of its representatives or independent contractors) may exercise the rights under
this Section 7.10 and the Administrative Agent shall not exercise such rights
more often than once during any calendar year at the Borrower’s expense absent
the existence and continuation of an Event of Default; provided further that,
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.


7.11          Use of Proceeds.


Use the proceeds of the Term Loan to finance the IMM Transaction and for other
lawful corporate purposes; provided that in no event shall the proceeds of the
Term Loan be used in contravention of any Law or of any Loan Document.
 
7.12          Additional Subsidiaries.



Within sixty (60) days (a) after the acquisition or formation of any Domestic
Subsidiary that is a Material Subsidiary or (b) the date on which any Domestic
Subsidiary becomes a Material Subsidiary, cause such Person to (i) become a
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in Sections 5.01(f) and (g) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (A)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.


 
47

--------------------------------------------------------------------------------

 
 
7.13          ERISA Compliance.


Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Internal Revenue Code;
in each case of (a), (b) and (c), if failure to do so could reasonably be
expected to have a Material Adverse Effect.
 
7.14          OFAC, Bank Secrecy Act, etc.



(a)           Not use or permit the use of the proceeds of the Loans to violate
any of the foreign asset control regulations of the Office of Foreign Assets
Control (“OFAC”) or any enabling statute or executive order relating thereto;
and


(b)           Comply, and cause each Subsidiary to comply, in all material
respects with all applicable Bank Secrecy Act (“BSA”) laws and regulations, as
amended.


         ARTICLE VIII


NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any indemnity obligations that, by their terms, survive
the termination of this Agreement) hereunder shall remain unpaid or unsatisfied
no Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly:
 
8.01          Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)           Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals or extensions thereof, provided that any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 8.03;


(b)           Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not overdue for a period of more
than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;


(c)           statutory and ordinary course contractual Liens of landlords and
Liens of carriers, warehousemen, mechanics, materialmen and suppliers and other
Liens imposed by law or pursuant to customary reservations or retentions of
title arising in the ordinary course of business, provided that such Liens
secure only amounts not overdue for a period of more than 30 days or, if due and
payable, are unfiled and no other action has been taken to enforce the same or
are being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established;


 
48

--------------------------------------------------------------------------------

 
 
(d)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA and pledges and
deposits in the ordinary course of business securing liability for reimbursement
of indemnification obligations of insurance carriers providing property,
casualty or liability insurance to the Borrower or any of its Subsidiaries;


(e)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(f)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;


(g)           Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 9.01(i);


(h)           leases, subleases, licenses or sublicenses granted to others not
interfering in any material respect with the business of the Borrower or any of
its Subsidiaries;


(i)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;



(j)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;


(k)           Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;


(l)           Liens of sellers of goods to the Borrower and any of its
Subsidiaries arising under Article 2 of the Uniform Commercial Code or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;


(m)           Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
its Subsidiaries;


(n)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;


(o)           other Liens securing any Indebtedness of the Borrower and its
Subsidiaries that is not prohibited by Section 8.03; and


 
49

--------------------------------------------------------------------------------

 
 
(p)           Liens arising in the ordinary course of business which (i) do not
secure Indebtedness, (ii) do not secure any single obligation exceeding the
Threshold Amount and (iii) do not in the aggregate materially detract from the
value of its assets or materially impair the use thereof in the operation of its
business.


8.02          Investments.


Make any Investments, except:


(a)           Investments held by a Loan Party or any Subsidiary in the form of
cash or Cash Equivalents;


(b)           Investments existing as of the Closing Date and set forth in
Schedule 8.02 (including any reinvestments thereof);


(c)           Investments in any Loan Party;


(d)           Investments by any Subsidiary of the Borrower that is not a Loan
Party in any other Subsidiary of the Borrower that is not a Loan Party;


(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business or advances to suppliers in the ordinary
course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss or otherwise in the
ordinary course of business;


(f)           Guarantees with respect to Indebtedness of the Borrower and its
Subsidiaries that is not prohibited by Section 8.03;


(g)           Investments consisting of loans or advances to directors, officers
or employees in an aggregate principal amount not to exceed $5,000,000 in the
aggregate at any time outstanding; provided that all such loans and advances
shall be in compliance with all Laws;


(h)           Investments by the Loan Parties in Subsidiaries of the Borrower
that are not Loan Parties in an aggregate amount not to exceed twenty percent
(20%) of Consolidated Net Worth at any one time outstanding;


(i)           Investments held by any Person (i) at the time such Person becomes
a Subsidiary of the Borrower, or (ii) at the time such Person is merged or
consolidated with or into the Borrower or any of its Subsidiaries;


(j)           Investments received in connection with Dispositions permitted by
Section 8.05;


(k)           Investments in the form of Swap Contracts; provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party; and


 
50

--------------------------------------------------------------------------------

 
 
(l)           the IMM Transaction.


8.03          Priority Debt.


Permit the aggregate amount of all Priority Debt at any one time outstanding to
exceed twenty percent (20%) of Consolidated Net Worth.
 
8.04          Fundamental Changes.
 
Merge, dissolve, liquidate or consolidate with or into another Person; provided
that, notwithstanding the foregoing provisions of this Section 8.04, (a) the
Borrower may merge or consolidate with any of its Subsidiaries provided that the
Borrower shall be the continuing or surviving corporation, (b) any Loan Party
other than the Borrower may merge or consolidate with any other Loan Party other
than the Borrower, (c) any Subsidiary may be merged or consolidated with or into
any Loan Party provided that such Loan Party shall be the continuing or
surviving corporation, (d) any Foreign Subsidiary may be merged or consolidated
with or into any other Foreign Subsidiary, (e) the Borrower or any of its
Subsidiaries may merge or consolidate with any other Person provided that (i) if
the Borrower is a party to such transaction, the Borrower is the continuing or
surviving corporation and (ii) if a Loan Party other than the Borrower is a
party to such transaction, (x) such Loan Party is the continuing or surviving
corporation or (y) the surviving corporation becomes a Loan Party immediately
upon the effectiveness of such transaction, and (f) any Subsidiary may dissolve,
liquidate or wind up its affairs at any time provided that such dissolution,
liquidation or winding up, as applicable, could not reasonably be expected to
have a Material Adverse Effect.
 
8.05          Dispositions.
 
 Dispose of, in one transaction or a series of transactions, all or any part of
its assets, whether now owned or hereafter acquired, except the Borrower and its
Subsidiaries may Dispose of assets in any fiscal year that do not exceed twenty
percent (20%) of Consolidated Net Tangible Assets.
 
8.06          Restricted Payments.
 
 Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:


(a)           each Subsidiary may declare and make Restricted Payments to the
Borrower or any Guarantor;


(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person; and


(c)           the Borrower may declare and make unlimited Restricted Payments
if, immediately before and after giving effect thereto, (i) no Default shall
have occurred and be continuing and (ii) the Borrower is in compliance with the
financial covenants set forth in Section 8.10 on a Pro Forma Basis.
 
8.07          Change in Nature of Business.
 
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business related, ancillary or complementary thereto or any reasonable
extension, development or expansion thereof (it being understood and agreed that
the oil and natural gas drilling business is a reasonable extension thereof).
 
 
51

--------------------------------------------------------------------------------

 
 
8.08          Transactions with Affiliates and Insiders.
 
Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions not prohibited by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) normal and reasonable
compensation and reimbursement of expenses of officers and directors, (e) those
transactions identified on Schedule 8.08, and (f) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate.
 
8.09          Use of Proceeds.
 
Use the proceeds of the Term Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.


8.10          Financial Covenants.


(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
2.50 to 1.0.


(b)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than 3.0 to 1.0.
 
8.11          Organization Documents; Fiscal Year.


(a)           Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.


(b)           Change its fiscal year; provided that following the acquisition of
any Subsidiary, the fiscal year of such acquired Subsidiary may be changed to
conform to the fiscal year of the Borrower.
 
8.12          Equity Interests of Subsidiaries.


Notwithstanding any other provisions of this Agreement to the contrary, create,
incur, assume or suffer to exist any Lien on any Equity Interests of any
Subsidiary of the Borrower, except for Permitted Liens.


ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES
 
9.01          Events of Default.


Any of the following shall constitute an Event of Default:


 
52

--------------------------------------------------------------------------------

 
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within three days after the same becomes due, any interest on any Loan,
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or


(b)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 7.03, 7.05, 7.11 or
7.12 or Article VIII; or


(c)           Information Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 7.01, 7.02 or 7.10
and such failure continues for ten days after the earlier of (i) the Borrower’s
receipt of written notice thereof from the Administrative Agent or (ii) a
Responsible Officer obtaining knowledge thereof; or


(d)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days after the earlier of (i) the Borrower’s
receipt of written notice thereof from the Administrative Agent or (ii) a
Responsible Officer obtaining knowledge thereof; or


(e)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or


(f)           Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to
make any payment when due, or within the applicable grace periods, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount; provided that such failure shall not constitute
an Event of Default so long as the validity or amount of such payment is being
contested in good faith by appropriate proceedings and the Borrower or any
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; provided that this clause (i)(B)
shall not apply to (x) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
or (y) Indebtedness that is incurred for a specified purpose and the failure of
such specified purpose to occur results in the mandatory prepayment or
redemption of such Indebtedness, so long as such Indebtedness is repaid in
accordance with its terms; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; provided that with respect
to any failure or any other event in clause (i) or (ii) above such failure or
event remains unremedied or is not waived by the applicable creditor or
creditors prior to the exercise of remedies pursuant to Section 9.02; or
 
 
53

--------------------------------------------------------------------------------

 
 
(g)           Insolvency Proceedings, Etc.  Any Loan Party or any of its
Material Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or


(h)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Material Subsidiary admits in writing its inability or fails generally to pay
its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty days after its issue or levy; or


(i)           Judgments.  There is entered against the Borrower or any Material
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect which, in either case, within 30 days from the entry of
such judgment shall not have been discharged or stayed pending appeal or
otherwise or which shall not have been discharged within 30 days from the entry
of a final order; or


(j)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an amount which could reasonably be
expected to result in a Material Adverse Effect; or


(k)           Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or


(l)           Change of Control.  There occurs any Change of Control.


 
54

--------------------------------------------------------------------------------

 
 
9.02          Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)           declare the Commitment of each Lender to make the Term Loans to be
terminated, whereupon such Commitments shall be terminated;


(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and


(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.
 
9.03          Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and fees, premiums and scheduled periodic payments,
and any interest accrued thereon, due under any Swap Contract between any Loan
Party and any Lender, or any Affiliate of a Lender ratably among the Lenders
(and, in the case of such Swap Contracts, Affiliates of Lenders) in proportion
to the respective amounts described in this clause Third held by them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, (b) payment of breakage, termination or other payments,
and any interest accrued thereon, due under any Swap Contract between any Loan
Party and any Lender, or any Affiliate of a Lender and (c) payments of amounts
due under any Treasury Management Agreement between any Loan Party and any
Lender, or any Affiliate of a Lender, ratably among the Lenders (and, in the
case of such Swap Contracts, Affiliates of Lenders) in proportion to the
respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


 
55

--------------------------------------------------------------------------------

 


ARTICLE X


ADMINISTRATIVE AGENT
10.01        Appointment and Authority.


Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions, except as otherwise expressly provided herein.
 
10.02        Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
 
10.03        Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


 
56

--------------------------------------------------------------------------------

 
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable to the Lenders for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.04        Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
 
10.05        Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.
 
 
57

--------------------------------------------------------------------------------

 
 
10.06        Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor, which shall be (a)
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States and (b) consented to by the Borrower at all
times other than during the existence of an Event of Default (which consent
shall not be unreasonably withheld).  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
10.07        Non-Reliance on Administrative Agent and Other Lenders.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
10.08        No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.  Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.


 
58

--------------------------------------------------------------------------------

 
 
10.09        Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
(other than obligations under Swap Contracts or Treasury Management Agreements
to which the Administrative Agent is not a party) that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Sections 2.06
and 11.04) allowed in such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
10.10        Guaranty Matters.


The Lenders irrevocably authorize the Administrative Agent to, and the
Administrative Agent shall, release any Guarantor from its obligations under the
Guaranty (a) if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder or (b) pursuant to Section 2.12(b).


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 10.10.
 
 
59

--------------------------------------------------------------------------------

 


ARTICLE XI


MISCELLANEOUS
 
11.01        Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that


(a)           no such amendment, waiver or consent shall:


(i)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal (excluding mandatory prepayments),
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;


(ii)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (i) of the final proviso to this Section
11.01) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;


(iii)           change Section 2.10 or Section 9.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;


(iv)           change any provision of this Section 11.01(a) or the definition
of “Required Lenders” without the written consent of each Lender directly
affected thereby;


(v)           release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby; or


(vi)           extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or Event of Default or a mandatory reduction in the Commitments
is not considered an extension or increase in the Commitment of any Lender); and


(b)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) no
such amendment, waiver or consent described in Section 11.01(a)(i), (ii) or
(iii) may become effective without the consent of such Defaulting Lender if any
such amendment, waiver or consent directly affects such Defaulting Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender, (iii) each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (iv) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.


 
60

--------------------------------------------------------------------------------

 
 
11.02        Notices and Other Communications; Facsimile Copies.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)           if to the Borrower or any other Loan Party or the Administrative
Agent to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and


(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


 
61

--------------------------------------------------------------------------------

 
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses result from the gross negligence or willful misconduct
of such Agent Party; provided, however, that in no event shall any Agent Party
have any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).


(d)           Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.


(e)           Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Loan Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


 
62

--------------------------------------------------------------------------------

 
 
11.03        No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 10.01 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
 
11.04        Expenses; Indemnity; and Damage Waiver.


(a)           Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the documented and reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all documented and reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.


(b)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), the Syndication
Agent, the Co-Documentation Agents and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) result from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
 
 
63

--------------------------------------------------------------------------------

 


(c)           Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent, the Syndication Agent, the Co-Documentation Agents (or
any such sub-agent) or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Syndication Agent, the Co-Documentation
Agents (or any such sub-agent) in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.09(d).


(d)           Waiver of Consequential Damages, Etc.  Notwithstanding anything
herein to the contrary, to the fullest extent permitted by applicable law, no
Loan Party shall assert, and each Loan Party hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for any
direct and actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee.


(e)           Payments.  All amounts due under this Section shall be payable not
later than twenty days after demand therefor.


(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.


 
64

--------------------------------------------------------------------------------

 
 
11.05        Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
11.06        Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that neither the Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or thereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:


(i)           Minimum Amounts.
 
  (A)             in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


  (B)             in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;
 
 
65

--------------------------------------------------------------------------------

 
 
(ii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that,
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund.


(iii)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(iv)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural person.


(v)           Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


 
66

--------------------------------------------------------------------------------

 
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the principal amounts of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower at
any reasonable time and from time to time upon reasonable prior notice.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso of
Section 11.01(a) that affects such Participant.  Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.


 
67

--------------------------------------------------------------------------------

 
 
(e)           Limitation on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
11.07        Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors, members
and representatives and to any direct or indirect contractual counterparty (or
such contractual counterparty’s professional advisor) under any Swap Contract
relating to Loans outstanding under this Agreement (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same or at least as restrictive as those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to a Loan Party and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.


For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary, provided that, in the
case of information received from a Loan Party or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.


 
68

--------------------------------------------------------------------------------

 
 
11.08        Set-off.


If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.11 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have.  Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


11.09        Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
11.10        Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
 
69

--------------------------------------------------------------------------------

 
 
11.11        Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.


11.12        Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.
 
11.13        Replacement of Lenders.


If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


 
70

--------------------------------------------------------------------------------

 
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)           such assignment does not conflict with applicable Laws; and


(e)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitment and outstanding Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


11.14        Governing Law; Jurisdiction; Etc.


(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 
71

--------------------------------------------------------------------------------

 
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15        Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
11.16        Electronic Execution of Assignments and Certain Other Documents.


The words “execution,” “signed,” “signature” and words of like import in this
Agreement, any Assignment and Assumption, any other Loan Document or in any
amendment or other modification hereof or thereof (including waivers and
consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
11.17        USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and the Guarantors, which information includes the name and address of
the Borrower and the Guarantors and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower and
the Guarantors in accordance with the Act.  The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.


 
72

--------------------------------------------------------------------------------

 
 
11.18        No Advisory or Fiduciary Relationship.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, MLPFS,
the Lenders, the Syndication Agent and the Co-Documentation Agents and the
Related Parties of each of foregoing are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, MLPFS, the Lenders, the Syndication Agent and the Co-Documentation Agents
and the Related Parties of each of foregoing, on the other hand, (ii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Administrative Agent, MLPFS, the Lenders, the Syndication Agent and the
Co-Documentation Agents and the Related Parties of each of foregoing each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not and will not be acting as an
advisor, agent or fiduciary, for the Borrower or any of Affiliates or any other
Person and (ii) none of the Administrative Agent, MLPFS, the Lenders, the
Syndication Agent and the Co-Documentation Agents or the Related Parties of each
of foregoing has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, MLPFS, the Lenders, the Syndication Agent and the
Co-Documentation Agents and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, MLPFS, the
Lenders, the Syndication Agent and the Co-Documentation Agents nor the Related
Parties of each of foregoing has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases, any claims that it may have
against the Administrative Agent, MLPFS, the Lenders, the Syndication Agent and
the Co-Documentation Agents or the Related Parties of each of foregoing with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
[SIGNATURE PAGES FOLLOW]
 
 
73

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

BORROWER:   JOY GLOBAL INC.,     a Delaware corporation          
 
By:
/s/ Michael S. Olsen     Name: Michael S. Olsen    
Title:
Executive Vice President, Chief Financial     Officer and Treasurer            
     

GUARANTORS:    JOY GLOBAL INC.,     a Delaware corporation          
 
By:
/s/ Michael S. Olsen     Name: Michael S. Olsen    
Title:
Vice President                  

 
P&H MINING EQUIPMENT INC.,
  a Delaware corporation          
 
By:
/s/ Michael S. Olsen     Name: Michael S. Olsen    
Title:
Vice President                  

  N.E.S. INVESTMENT CO.,     a Delaware corporation          
 
By:
/s/ Michael S. Olsen     Name: Michael S. Olsen    
Title:
Vice President                  

 
CONTINENTAL CRUSHING & CONVEYING INC.,
  a Delaware corporation          
 
By:
/s/ Michael S. Olsen     Name: Michael S. Olsen    
Title:
Vice President                  

  LETOURNEAU TECHNOLOGIES, INC.,   a Texas corporation          
 
By:
/s/ Michael S. Olsen     Name: Michael S. Olsen    
Title:
Vice President  


 
 

--------------------------------------------------------------------------------

 
 


ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,
 
as Administrative Agent
         
By:
/s/ Maurice Washington    
Name:
Maurice Washington    
Title:
Vice President
         
LENDERS:
BANK OF AMERICA, N.A.,
 
as a Lender
         
By:
/s/ Chris Burns    
Name:
Chris Burns    
Title:
Vice President            
JPMORGAN CHASE BANK, N.A.,
 
as a Lender
         
By:
/s/ Suzanne Eragastolo    
Name:
Suzanne Eragastolo    
Title:
Vice President            
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
as a Lender
         
By:
/s/ Victor Pierzchalski     
Name:
Victor Pierzchalski    
Title:
Authorized Signatory            
MIZUHO CORPORATE BANK, LTD.,
 
as a Lender
         
By:
/s/ David Lim    
Name:
David Lim    
Title:
Authorized Signatory            
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender
         
By:
/s/ Matthew J. Simon    
Name:
Matthew J. Simon    
Title
Vice President            
GOLDMAN SACHS BANK USA.
   
as a Lender
           
By:
/s/ Mark Walton    
Name:
Mark Walton    
Title
Authorized Signatory             COMERICA BANK,     as a Lender             By:
/s/ Heather A. Whiting     Name: Heather A. Whiting     Title: Vice President  

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01


Commitments and Applicable Percentages
 
Lender
Commitment
Applicable Percentage of Commitments
Bank of America, N.A.
$42,000,000
16.800000000%
JP Morgan Chase Bank, N.A.
$42,000,000
16.800000000%
The Bank of Tokyo Mitsubishi UFJ, Ltd.
$42,000,000
16.800000000%
Mizuho Corporate Bank, Ltd.
$42,000,000
16.800000000%
Wells Fargo Bank, N.A.
$42,000,000
16.800000000%
Goldman Sachs Bank USA
$30,000,000
12.000000000%
Comerica Bank
$10,000,000
4.000000000%
TOTAL
$250,000,000
100.000000000%


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.05


Dispositions


 
None.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.13


Subsidiaries


Subsidiary Name
Formation
Jurisdiction
   
A. Crane Pty. Ltd.
Australia
B.C.E. Holdings Pty. Ltd.
Australia
China Mining Machinery Group SRL
Barbados
Continental ACE Conveyor Components Pty. Ltd.
Australia
Continental Ace Pty. Ltd.
Australia
Continental ACE Services Pty. Ltd.
Australia
Continental Control Systems Pty. Ltd.
Australia
Continental Conveyor & Equipment Company
Delaware
Continental Conveyor & Equipment Pty. Ltd.
Australia
Continental Conveyor (Beijing) Trading Company Ltd.
China
Continental Conveyor International Inc.
Delaware
Continental Conveyor Limited
UK
Continental Crushing & Conveying Inc.
Delaware
Continental FSW Ltd.
UK
Continental MECO (Proprietary) Ltd.
South Africa
Continental Meco Pty. Ltd.
Australia
Dobson Park (No. 3) Ltd.
UK
Dobson Park Overseas (No. 1) Pty. Ltd.
Australia
Dobson Park Properties Ltd.
UK
Dufcorp Pty. Ltd.
Australia
Erialoce Incorporated
Pennsylvania
Ezymine Pty Ltd.
Australia
Goodman Conveyor Company
Delaware
Harnischfeger Finance (Barbados), Inc.
Barbados
Harnischfeger GmbH i. L.
Germany
Harnischfeger Holdings Ltd.
UK
Harnischfeger Technologies, Inc.
Delaware
HCHC, Inc.
Delaware
HIHC, Inc.
Delaware
Industries Insurance, Inc.
Vermont
Jobic Pty. Ltd.
Australia
Joy Bergbau-Maschinen GmbH
Germany
Joy Global (Baotou) Mining Machinery Co. Ltd.
China
Joy Global (Tianjin) Heavy Machinery Co. Ltd.
China
Joy Global (Tianjin) Mining Machinery Co. Ltd.
China

 
 
 

--------------------------------------------------------------------------------

 
 

 
Subsidiary Name
Formation
Jurisdiction
Joy Global Australia General Partnership
Australia
Joy Global Cayman Finance Limited
Cayman Islands
Joy Global China Holding SRL
Barbados
Joy Global (China) Investment Co., Ltd.
China
Joy Global Inc.
Delaware
Joy Global Industries Ltd.
UK
Joy Global Limited
UK
Joy Global Pension Trustees Ltd.
UK
Joy Global (Africa) (Proprietary) Ltd.
South Africa
Joy Global Ventures ULC
UK
Joy Manufacturing Company (U.K.) Ltd.
UK
Joy Manufacturing Company Pty. Ltd.
Australia
Joy Maszyny Gornicze SP, Z.O.O.
Poland
Joy Mining Machinery Ltd.
UK
Joy Mining Services India Private Ltd.
India
Joy MM Delaware, Inc.
Delaware
Joy P&H Mining Equipment Limited Liability Company
Russia
Joy Partnership
UK
Joy Technologies Inc.
Delaware
JTI Acquisition Co. (2011) Limited
UK
LeTourneau Technologies America, Inc.
Texas
LeTourneau Technologies Australia Pty. Ltd.
Australia
LeTourneau Technologies Brazil, Inc.
Delaware
LeTourneau Technologies Canada Ltd.
Canada
LeTourneau Technologies Comerica de Equipamentos Industrias do Brasil Ltda.
Brazil
LeTourneau Technologies (Dalian) Co., Ltd.
China
LeTourneau Technologies, Inc.
Texas
LeTourneau Technologies International, Inc.
Delaware
LeTourneau Technologies Middle East FZE1
Dubai
LeTourneau Technologies South America, Inc.
Delaware
Longwall International Ltd.
UK
Longwall Roof Supports, Ltd.
UK
Meco International Ltd.
UK
Minepro Chile S.A.
Chile
N.E.S. Investment Co.
Delaware

_______________________________
 
1
LeTourneau Technologies Middle East FZE (“Middle East”) was sold to Cameron
International Corporation (“Cameron”) in connection with the sale of the
drilling products business of LeTourneau Technologies, Inc. to Cameron.  The
transfer of Middle East to Cameron is underway and is expected to be effective
at any time.

 
 
 

--------------------------------------------------------------------------------

 
 
Subsidiary Name
Formation
Jurisdiction
NEWCO Hong Kong 123 Limited
Hong Kong
Nottingham Colwick Estates Light Railway Company
UK
P&H Asia Holding
Mauritius
P&H Joy Mining Equipment (India) Ltd.
India
P&H MinePro Australasia Pty. Ltd.
Australia
P&H MinePro do Brasil Comercio E Industrial Ltda.
Brazil
P&H Minepro Services (Botswana) Pty. Ltd.
Botswana
P&H MinePro Services Canada Ltd.
Canada
P&H Minepro Services Mexico, S.A. De C.V.
Mexico
P&H Minepro Services Peru, S.A.C.
Peru
P&H Minepro Services Pty. Ltd.
Australia
P&H Minepro Services Venezuela, S.A.
Venezuela
P&H MinePro de Chile Services a la Mineria Ltda.
Chile
P&H MinePro World Services Corporation
Delaware
P&H MinePro Zambia Ltd.
Zambia
P&H Mining Equipment (U.K.) Ltd.
UK
P&H Mining Equipment Inc.
Delaware
P.T. P&H Minepro Indonesia
Indonesia
South Shore Development Corporation
Delaware
Wuxi Shengda Manufacturing Co., Ltd.
China

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8.01


Liens Existing on the Closing Date




JURISDICTION
FILING TYPE
FILE DATE & NUMBER
DEBTOR
SECURED PARTY
DESCRIPTION
           
Delaware
UCC
92167648
Goodman Conveyor
Company
De Lage Landen
Financial Services, Inc
Leased Equipment
   
6/26/2009
                 
Delaware
UCC
31064974
Joy Global Inc.
De Lage Landen
Financial Services, Inc
Leased Equipment
   
4/24/2003
                 
Delaware
UCC
32194770
Joy Global Inc.;
Harnischfeger
Corporation dba P&H
Minepro Service
D.L. Peterson Trust
Leased Equipment
   
8/5/2003
                 
Delaware
UCC
32929571
Joy Global Inc.
LaSalle National
Leasing Corporation
Leased Equipment
   
11/7/2003
                 
Delaware
UCC
32929779
Joy Global Inc.
LaSalle National
Leasing Corporation
Leased Equipment
   
11/7/2003
                 
Delaware
UCC
41261736
Joy Global Inc.
Key Equipment Finance
Leased Equipment
   
5/6/2004
                 
Delaware
UCC
60510537
Joy Global Inc.
LaSalle National 
Leasing Corporation
Leased Equipment
   
2/10/2006
                 
Delaware
UCC
61461540
Joy Global Inc.
LaSalle National
Leasing Corporation
Leased Equipment
   
5/1/2006
                 
Delaware
UCC
61474899
Joy Global Inc.
CCA Financial, LLC
Leased Equipment
   
5/2/2006
                 
Delaware
UCC
62057859
Joy Global Inc.
Banc of America
Leasing & Capital, LLC
Leased Equipment
   
6/15/2006
     

 
 
 

--------------------------------------------------------------------------------

 
 

JURISDICTION
FILING TYPE
FILE DATE &NUMBER
DEBTOR SECURED PARTY DESCRIPTION            
Delaware
UCC
62057974
Joy Global Inc.
Banc of America
Leasing & Capital, LLC
Leased Equipment
   
6/15/2006
                 
Delaware
UCC
62324077
Joy Global Inc.
Banc of America
Leasing & Capital, LLC
Leased Equipment
   
7/6/2006
                 
Delaware
UCC
62324150
Joy Global Inc.
Banc of America
Leasing & Capital, LLC
Leased Equipment
   
7/6/2006
                 
Delaware
UCC
62381705
Joy Global Inc.
Banc of America
Leasing & Capital, LLC
Leased Equipment
   
7/11/2006
                 
Delaware
UCC
62815355
Joy Global Inc.
Banc of America
Leasing & Capital, LLC
Leased Equipment
   
8/14/2006
                 
Delaware
UCC
63379294
Joy Global Inc.
Chesapeake Funding
LLC
Leased Equipment
   
9/29/2006
                 
Delaware
UCC
74873476
Joy Mining Machinery;
Joy Global Inc.
Chesapeake Funding
LLC
Leased Equipment
   
12/27/2007
                 
Delaware
UCC
80964906
Joy Global Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
3/19/2008
                 
Delaware
UCC
81257615
Joy Global Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
4/10/2008
                 
Delaware
UCC
81815172
Joy Global Inc.
Forsythe/McArthur
Associates, Inc.
Leased Equipment
   
5/28/2008
                 
Delaware
UCC
83989850
Joy Global Inc.
Cisco Systems Capital
Corporation
Leased Equipment
   
12/2/2008
                 
Delaware
UCC
90008083
Joy Global Inc.
Chesapeake Funding
LLC
Leased Equipment
   
1/2/2009
     

 
 
 

--------------------------------------------------------------------------------

 
 
 

JURISDICTION
FILING TYPE
FILE DATE & NUMBER
DEBTOR SECURED PARTY DESCRIPTION            
Delaware
UCC
90253747
Joy Global Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
1/26/2009
                 
Delaware
UCC
90300209
Joy Global Inc.
Chesapeake Funding
LLC
Leased Equipment
   
1/29/2009
                 
Delaware
UCC
90476504
Joy Global Inc.
Dell Financial Services
LLC
Leased Equipment
   
2/12/2009
                 
Delaware
UCC
91195624
Joy Global Inc.; P&H
Mining Equipment Inc.;
Joy Technologies Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
4/6/2009
                 
Delaware
UCC
93314082
Joy Global Inc.
Technology Investment
Partners, LLC;
Assingee: Wells Fargo
Equipment Finance,
Inc.
Leased Equipment
   
10/15/2009
                 
Delaware
UCC
93420145
Joy Global Inc.
Forsythe/McArthur
Associates, Inc.;
Assingee: Bank
Financial, F.S.B.
Leased Equipment
   
10/23/2009
                 
Delaware
UCC
93928436
Joy Global Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
12/8/2009
                 
Delaware
UCC
12213257
Joy Global Inc.
Chesapeake Funding
LLC
Leased Equipment
   
6/9/2011
                 
Delaware
UCC
12463480
Joy Global Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
6/27/2011
                 
Delaware
UCC
12990441
Joy Global Inc.;
LeTourneau
Technologies Inc.
Chesapeake Funding
LLC
Leased Equipment

 
 
 

--------------------------------------------------------------------------------

 
 

JURISDICTION
FILING TYPE
FILE DATE & NUMBER
DEBTOR SECURED PARTY DESCRIPTION

           
Delaware
UCC
12992272
Joy Technologies Inc.; J
oy Global Inc.; Continental Conveyor &
Equipment Company;
P&H Mining Equipment Co.
Macquarie Equipment
Finance, LLC;
Assingee: Banc of
America Leasing &
Capital, LLC
Leased Equipment
   
8/3/2011
                 
Delaware
UCC
13627554
Joy Technologies Inc.;
Joy Global Inc.;
Continental Conveyor &
Equipment Company;
P&H Mining Equipment
Co.
Macquarie Equipment
Finance, LLC
Leased Equipment
   
9/21/2011
                 
Delaware
UCC
94152523
Joy Technologies Inc.;
Joy Global Inc.;
Continental Conveyor &
Equipment Company;
P&H Mining Equipment
Co.
Macquarie Equipment
Finance, LLC;
Assingee: Banc of
America Leasing &
Capital, LLC
Leased Equipment
   
12/29/2009
                 
Delaware
UCC
00916902
Joy Technologies Inc.;
Joy Global Inc.;
Continental Conveyor &
Equipment Company;
P&H Mining Equipment
Inc.
Macquarie Equipment
Finance, LLC;
Assignee: Banc of
America Leasing &
Capital, LLC
Leased Equipment
   
3/17/2010
                 
Delaware
UCC
01033046
Joy Global Inc.;
Banc of America
Leasing & Capital, LLC
Leased Equipment
   
3/25/2010
                 
Delaware
UCC
01930753
Joy Technologies Inc.;
Joy Global Inc.;
Continental Conveyor &
Equipment Company; P&H Mining Equipment
Inc.
Macquarie Equipment
Finance, LLC
Leased Equipment
   
6/3/2010
                 
Delaware
UCC
02679748
Joy Technologies Inc.;
Joy Global Inc.;
Continental Conveyor &
Equipment Company;
P&H Mining Equipment
Inc.
Macquarie Equipment
Finance, LLC;
Assignee: Banc of
America Leasing &
Capital, LLC
Leased Equipment
   
8/2/2010
     

 
 
 

--------------------------------------------------------------------------------

 
 

JURISDICTION
FILING TYPE
FILE DATE & NUMBER
DEBTOR SECURED PARTY DESCRIPTION

           
Delaware
UCC
53406460
Joy Technologies Inc.
IBM Credit LLC
Leased Equipment
   
11/2/2005
                 
Delaware
UCC
53508349
Joy Mining Machinery; Joy Technologies Inc.
Toyoda Machinery
USA Corporation
Leased Equipment
   
11/11/2005
                 
Delaware
UCC
53700631
Joy Mining Machinery;
Joy Technologies Inc.
Toyoda Machinery
USA Corporation
Leased Equipment
   
12/1/2005
                 
Delaware
UCC
60614479
Joy Technologies Inc.
IBM Credit LLC
Leased Equipment
   
2/21/2006
                 
Delaware
UCC
62053817
Joy Technologies Inc.
NMGH Financial
Services, Inc.
Leased Equipment
   
6/15/2006
                 
Delaware
UCC
62178622
Joy Technologies Inc.
OCE Financial
Services, inc.
Leased Equipment
   
6/26/2006
                 
Delaware
UCC
62178630
Joy Technologies Inc.
OCE Financial
Services, inc.
Leased Equipment
   
6/26/2006
                 
Delaware
UCC
62178648
Joy Technologies Inc.
OCE Financial
Services, inc.
Leased Equipment
   
6/26/2006
                 
Delaware
UCC
70525575
Joy Technologies Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
2/9/2007
                 
Delaware
UCC
70525617
Joy Technologies Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
2/9/2007
                 
Delaware
UCC
70525633
Joy Technologies Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
2/9/2007
     

 
 
 

--------------------------------------------------------------------------------

 
 

JURISDICTION
FILING TYPE
FILE DATE & NUMBER
DEBTOR SECURED PARTY DESCRIPTION

           
Delaware
UCC
72599040
Joy Technologies Inc.
IBM Credit LLC
Leased Equipment
   
7/10/2007
                 
Delaware
UCC
80056455
Joy Technologies Inc.
IBM Credit LLC
Leased Equipment
   
1/4/2008
                 
Delaware
UCC
81054194
Joy Technologies Inc.
IBM Credit LLC
Leased Equipment
   
3/26/2008
                 
Delaware
UCC
81397197
Joy Technologies Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
4/22/2008
                 
Delaware
UCC
81397213
Joy Technologies Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
4/22/2008
                 
Delaware
UCC
90253085
Joy Technologies Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
1/26/2009
                 
Delaware
UCC
92119078
Joy Technologies Inc.
IBM Credit LLC
Leased Equipment
   
7/1/2009
                 
Delaware
UCC
92226428
Joy Technologies Inc.;
Joy Mining Machinery
Temtco Steel, LLC
Consignment Inventory
   
7/10/2009
                 
Delaware
UCC
92645825
Joy Technologies Inc.
Ellison Technologies
Leased Equipment
   
8/18/2009
                 
Delaware
UCC
93241376
Joy Technologies Inc.
Ellison Technologies
Leased Equipment
   
10/8/2009
                 
Delaware
UCC
00066237
Joy Technologies Inc.
NMGH Financial
Services, Inc.
Leased Equipment
   
1/8/2010
                 
Delaware
UCC
01218480
Joy Technologies Inc.
OCE Financial
Services, Inc.; OCE
North America Inc.
Leased Equipment
   
4/8/2010
                 
Delaware
UCC
12969759
Joy Technologies Inc.
IBM Credit LLC
Leased Equipment
   
8/1/2011
     

 
 
 

--------------------------------------------------------------------------------

 
 

JURISDICTION
FILING TYPE
FILE DATE & NUMBER
DEBTOR SECURED PARTY DESCRIPTION

           
Delaware
UCC
81397189
P&H Mining Equipment Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
4/22/2008
                 
Delaware
UCC
81397205
P&H Mining Equipment Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
4/22/2008
                 
Delaware
UCC
90253754
P&H Mining Equipment Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
1/26/2009
                 
Delaware
UCC
00135958
P&H Mining Equipment Inc.
Forum Financial
Services, Inc.
Leased Equipment
   
1/14/2010
                 
Delaware
UCC
00298871
P&H Mining Equipment Inc.
GFC Leasing
Leased Equipment
   
1/27/2010
                 
Delaware
UCC
01577554
P&H Mining Equipment Inc.
NMGH Financial
Services, Inc.
Leased Equipment
   
5/5/2010
     

                       
Delaware
UCC
03850843
Joy Technologies Inc.;
Joy Global Inc.;
Continental Conveyor &
Equipment Company;
P&H Mining Equipment Inc.
Macquarie Equipment
Finance, LLC;
Assignee: Banc of
America Leasing &
Capital, LLC
Leased Equipment
   
11/3/2010
                 
Delaware
UCC
10383193
Joy Technologies Inc.;
Joy Global Inc.;
Continental Conveyor &
Equipment Company;
P&H Mining Equipment
Inc.
Macquarie Equipment
Finance, LLC;
Assignee: Banc of
America Leasing &
Capital, LLC
Leased Equipment
   
2/1/2011
     

 
 
 

--------------------------------------------------------------------------------

 
 

JURISDICTION
FILING TYPE
FILE DATE & NUMBER
DEBTOR SECURED PARTY DESCRIPTION

           
Delaware
UCC
10504582
Joy Technologies Inc.
IBM Credit LLC
Leased Equipment
   
2/10/2011
                 
Delaware
UCC
10586423
Joy Global, Inc.
Wells Fargo Equipment
Finance, Inc.
Leased Equipment
   
2/16/2011
                 
Delaware
UCC
11093437
Joy Global, Inc.; P&H
Mining Equipment Inc.
Chesapeake Funding
LLC
Leased Equipment
   
3/24/11
                 
Delaware
UCC
10599855
Joy Global Inc.;
Continental Crushing &
Conveying Inc.
Chesapeake Funding
LLC
Leased Equipment
   
2/17/2011
                 
Delaware
UCC
11594970
Joy Technologies Inc.;
Joy Global Inc.;
Continental Conveyor &
Equipment Company;
P&H Mining Equipment
Inc.
Banc of America
Leasing & Capital, LLC
Leased Equipment
   
4/28/2011
                 
Delaware
UCC
11105795
Continental Conveyor &
Equipment Co Inc.
NMHG Financial
Services Inc.
Leased Equipment
   
9/5/2001
                 
Delaware
UCC
20880371
Continental Conveyor &
Equipment Co Inc.
Tennant Financial
Services
Leased Equipment
   
3/18/2002
                 
Delaware
UCC
21795818
Continental Conveyor &
Equipment Co Inc.
Athens Material
Handling, Inc.;
Assignee: The CIT
Group/Equipment
Financing, Inc.
Leased Equipment
   
6/24/2002
                 
Delaware
UCC
21795826
Continental Conveyor &
Equipment Co Inc.
Athens Material
Handling, Inc.;
Assignee: The CIT
Group/Equipment
Financing, Inc.
Leased Equipment
   
6/24/2002
                 
Delaware
UCC
21795875
Continental Conveyor & Equipment Co Inc.
Athens Material
Handling, Inc.;
Assignee: The CIT
Group/Equipment
Financing, Inc.
Leased Equipment
   
6/24/2002
     

 
 
 

--------------------------------------------------------------------------------

 
 

JURISDICTION
FILING TYPE
FILE DATE & NUMBER
DEBTOR SECURED PARTY DESCRIPTION

           
Delaware
UCC
32439555
Continental Conveyor &
Equipment Co Inc.
Bank One, NA;
JPMorgan Chase Bank,
NA
Leased Equipment
   
9/22/2003
                 
Delaware
UCC
32592478
Continental Conveyor &
Equipment Co Inc.
Bank One, NA;
JPMorgan Chase Bank,
NA
Leased Equipment
   
9/23/2003
                 
Delaware
UCC
32604257
Continental Conveyor &
Equipment Co Inc.
Bank One, NA;
JPMorgan Chase Bank,
NA
Leased Equipment
   
9/24/2003
                 
Delaware
UCC
33380626
Continental Conveyor &
Equipment Co Inc.
Bank One, NA;
JPMorgan Chase Bank,
NA
Leased Equipment
   
12/23/2003
                                         
Delaware
UCC
33399279
Continental Conveyor &
Equipment Co Inc.
Bank One, NA;
JPMorgan Chase Bank,
NA
Leased Equipment
   
12/24/2003
                 
Delaware
UCC
40168882
Continental Conveyor &
Equipment Co Inc.
Bank One, NA;
JPMorgan Chase Bank,
NA
Leased Equipment
   
12/30/2003
                 
Delaware
UCC
60716506
Continental Conveyor &
Equipment Co Inc.
NMHG Financial
Services Inc.
Leased Equipment
   
3/1/2006
                 
Delaware
UCC
62550580
Continental Conveyor &
Equipment Co Inc.
IBM Credit LLC
Leased Equipment
   
7/24/2006
                 
Delaware
UCC
03901000
Continental Conveyor &
Equipment Co Inc.
U.S. Bancorp Business
Equipment Finance
Group
Leased Equipment
   
11/5/2010
     

 
 
 

--------------------------------------------------------------------------------

 
 

JURISDICTION
FILING TYPE
FILE DATE & NUMBER
DEBTOR SECURED PARTY DESCRIPTION

           
Delaware
UCC
03860974
Continental Conveyor &
Equipment Co Inc.
U.S. Bancorp Business
Equipment Finance
 Group
Leased Equipment
   
11/3/2010
                 
Delaware
UCC
42779470
Goodman Conveyor
Company
Bank One; JPMorgan
Chase Bank, N.A.
Leased Equipment
   
10/4/2004
                 
Delaware
UCC
42333229
N.E.S. Investment Co
LP
Keybank National
Association
Leased Equipment
   
8/16/2004
     



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 8.02


Investments Existing on the Closing Date
 
EQUITY INVESTMENTS BY LOAN PARTIES
                         
Investor:
 
Entity
 
 
 
Book Value
 
Joy Technologies Inc.
Beijing Cram-Choyo Mineral Machinery Equipment Co. Ltd.
  $ -  
Joy Technologies Inc.
Joy Global Pension Trustees Ltd.
      $ -  
Joy Global Inc.
BHCGSW, LLC
      $ 1,000.00                                                                
         
OUTSTANDING INTERCOMPANY LOANS
                             
Note #
Loan From
Loan To
Currency
 Note Value
       
902
Joy Global Inc.
P&H MinePro Services Peru, S.A.
USD
700,000.00
       



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8.08


Transactions with Affiliates


 
None.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 11.02


Certain Addresses for Notices
 
 
1
Address for all Loan Parties:
         
Joy Global Inc.
   
100 East Wisconsin Avenue
   
Suite 2780
   
Milwaukee, WI 53201
   
Attention:
Sean D. Major, Executive Vice President, General Counsel and Secretary  
Telephone:
414-319-8518  
Telecopier:
414-319-8520  
Electronic Mail:
smajor@joyglobal.com        
With a copy to:
         
Joy Global Inc.
   
Treasury Department
   
135 South 84th Street, Suite 300
   
Milwaukee, WI  53214
   
Attention:
Treasurer  
Telephone:
414-670-7430  
Telecopier:
414-670-7201            
2
Address for Administrative Agent:
         
For payments and Requests for Credit Extensions:
         
Bank of America, N.A.
   
901 Main Street
   
Mail Code:  TX1-492-14-14
   
Dallas, TX  75202-3714
   
Attention:
Monica Barnes  
Telephone:
214-209-9289  
Telecopier:
214-290-9442        
Account No.:
129-2000-883  
Ref:
Joy Global Inc.  
ABA#:
26009593        
For all other Notices as Agent:
         
Bank of America, N.A.
   
Agency Management
   
901 Main Street 14th Floor
   
Mail Code:  TX1-492-14-11
   
Dallas, TX  75052
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Attention:
Maurice Washington  
Telephone:
214-209-4128  
Telecopier:
214-290-9544  
Electronic Mail:
maurice.washington@baml.com        
For all other Notices as Lender:
         
Bank of America, N.A.
   
100 North Tryon Street
   
Mail Code:  NC1-007-17-11
   
Charlotte, NC  28255-0001
   
Attention:
Chris Burns  
Telephone:
980-388-6392  
Telecopier:
980.233.7417  
Electronic Mail:
christopher.p.burns@baml.com

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 2.02


FORM OF LOAN NOTICE


Date:  __________, 201_


To: 
Bank of America, N.A., as Administrative Agent



Re:
Credit Agreement dated as of October 31, 2011 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among Joy
Global Inc., a Delaware corporation (the “Borrower”), the Guarantors, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent and Mizuho
Corporate Bank, Ltd., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo
Bank, National Association, as Co-Documentation Agents.  Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.



Ladies and Gentlemen:


The undersigned hereby requests (select one):
 
o A Borrowing of the Term Loan
 
o A conversion or continuation of Loans


1.           On _______________, 201_ (which is a Business Day).


2.           In the amount of $__________.


3.           Comprised of ______________ (Type of Loan requested).


4.           For Eurodollar Rate Loans: with an Interest Period of __________
months.


With respect to any Borrowing or conversion or continuation requested herein,
the Borrower hereby represents and warrants that each of the conditions set
forth in Section 5.02 of the Credit Agreement has been satisfied on and as of
the date of such Borrowing or such conversion or continuation.
 
 

 
JOY GLOBAL INC.,
   
a Delaware corporation
       
 
By:       Name      Title   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.08


FORM OF NOTE
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term Loan made by the Lender to the Borrower under that certain
Credit Agreement dated as of October 31, 2011 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., as
Syndication Agent and Mizuho Corporate Bank, Ltd., The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and Wells Fargo Bank, National Association, as Co-Documentation
Agents.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.


This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement.  Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Note.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 

 
JOY GLOBAL INC.,
   
a Delaware corporation
       
 
By:       Name      Title   

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 7.02
 
FORM OF OMPLIANCE CERTIFICATE


Financial Statement Date: __________, 201_


To:           Bank of America, N.A., as Administrative Agent


Re:
Credit Agreement dated as of October 31, 2011 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among Joy
Global Inc., a Delaware corporation (the “Borrower”), the Guarantors, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent and Mizuho
Corporate Bank, Ltd., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo
Bank, National Association, as Co-Documentation Agents.  Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.



Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the _______________ of the Borrower, and that, in [his/her] capacity
as such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements:]


[1.           Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.]


[Use following paragraph 1 for fiscal quarter-end financial statements:]


[1.           Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 7.01(b) of the Credit Agreement for the fiscal
quarter of the Borrower ended as of the above date.  Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.]


2.           The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made, a detailed review of
the transactions and condition (financial or otherwise) of the Borrower during
the accounting period covered by the attached financial statements.


3.           A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its obligations under the Loan Documents, and
 
 
 

--------------------------------------------------------------------------------

 
 
[select one:]


[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed in all material respects each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]


[or:]


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]


4.           The representations and warranties of the Loan Parties contained in
the Credit Agreement or any other Loan Document, are true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01 of the Credit Agreement, including the
statements in connection with which this Compliance Certificate is delivered.


5.           The financial covenant analyses and calculation of Consolidated
Leverage Ratio and Consolidated Interest Coverage Ratio set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
 
  IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, 201_.
 

 
JOY GLOBAL INC.,
   
a Delaware corporation
       
 
By:       Name      Title 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2
to Compliance Certificate
 
1
Consolidated Leverage Ratio
           
(a)
Consolidated Funded Indebtedness
$____________
         
(b)
unrestricted cash of the Borrower or any Domestic Subsidiary in excess of $25
million in the aggregate on the consolidated balance sheet of the Borrower and
its Subsidiaries
$____________
         
(c)
50% of the unrestricted cash of the Foreign Subsidiaries on the consolidated
balance sheet of the Borrower and the Subsidiaries
$____________
         
(d)
Consolidated EBITDA
$____________
   
[3(g) below]
           
(e)
Consolidated Leverage Ratio
     
[((a) – (b) – (c)) / (d)]
 __________:1.0
       
2
Consolidated Interest Coverage Ratio
           
(a)
Consolidated EBITDA
$____________
   
[3(g) below]
           
(b)
Consolidated Interest Charges
             
(i)   interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest and
payments consisting of interest or the equivalent thereof in respect of any
Synthetic Leases or any Securitization Transactions) or with the deferred
purchase price of assets
$____________
             
(ii)      rent expenses under Capital Leases
$____________
           
(iii)     Consolidated Interest Charges  [(i) + (ii)]
$____________

 
(c)
Consolidated Interest Coverage Ratio
     
[(a) / (b)(iii)]
 __________:1.0

 
 
 

--------------------------------------------------------------------------------

 
 
3
Consolidated EBITDA
           
(a)
Consolidated Net Income
$____________
         
(b)
Consolidated Interest Charges
     
[2(b)(iii) above]
$____________
         
(c)
provision for federal, state, local and foreign income taxes
$____________
         
(d)
depreciation and amortization
$____________
         
(e)
non-cash stock-based compensation expense
$____________          
(e)
other non-cash charges incurred; provided that such charges were not a cash item
in the four fiscal quarter period prior to such incurrence
$____________
         
(f)
cash distributions related to stock-based compensation for which a non-cash
expense was added back to Consolidated Net Income during an earlier period
$____________
         
(g)
Consolidated EBITDA
     
[(a) + (b) + (c) + (d) + (e) – (f)]
$____________

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 7.12


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (the “Agreement”) dated as of __________, 201_ is by and
between __________, a __________ (the “New Subsidiary”), and Bank of America,
N.A., in its capacity as Administrative Agent under that certain Credit
Agreement dated as of October 31, 2011 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among Joy Global Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, JPMorgan
Chase Bank, N.A., as Syndication Agent and Mizuho Corporate Bank, Ltd., The Bank
of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, National Association, as
Co-Documentation Agents.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.


The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder.  Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of each Lender, each Affiliate of a Lender that enters into a Swap
Contract or a Treasury Management Agreement with a Loan Party and the
Administrative Agent:


1.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary hereby jointly and severally together with the
other Guarantors, guarantees to each Lender and the Administrative Agent, as
provided in Article IV of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.


2.           The New Subsidiary hereby represents and warrants to the
Administrative Agent that the New Subsidiary’s exact legal name and state of
formation are as set forth on the signature pages hereto.


3.           The address of the New Subsidiary for purposes of all notices and
other communications is the address designated for all Loan Parties on Schedule
11.02 to the Credit Agreement or such other address as the New Subsidiary may
from time to time notify the Administrative Agent in writing.


4.           The New Subsidiary hereby waives acceptance by each Lender, each
Affiliate of a Lender that enters into a Swap Contract or a Treasury Management
Agreement with a Loan Party and the Administrative Agent of the guaranty by the
New Subsidiary under Article IV of the Credit Agreement upon the execution of
this Agreement by the New Subsidiary.


5.           This Agreement may be executed in multiple counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.


6.           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
 
IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of each Lender, each Affiliate of a Lender that enters into a Swap
Contract or a Treasury Management Agreement with a Loan Party and the
Administrative Agent, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
 

 
[NEW SUBSIDIARY], a
         
 
By:       Name      Title         
Acknowledged and accepted:
         
BANK OF AMERICA, N.A.,
   
as Administrative Agent
          By:         
Name:
   
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 11.06


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full (the “Standard Terms and Conditions”).


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
1
Assignor:
             
2
Assignee:
   
[and is an Affiliate/Approved Fund of [identify Lender]]
     
 
3
Borrower:
 
Joy Global Inc., a Delaware corporation
       
4
Administrative Agent:
 
Bank of America, N.A., as the administrative agent under the Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
5
Credit Agreement:
 
Credit Agreement dated as of October 31, 2011 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among Joy
Global Inc., a Delaware corporation (the “Borrower”), the Guarantors, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent and Mizuho
Corporate Bank, Ltd., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo
Bank, National Association, as Co-Documentation Agents.
        6 
Assigned Interest:
 

 
Aggregate Amount of
Loans
for all Lenders
Amount of
Loans
Assigned
Percentage Assigned of Loans
                 

 
7
Trade Date:
             
8
Effective Date:
     

 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

ASSIGNOR: 
[NAME OF ASSIGNOR]
   
a Delaware corporation
       
 
By:       Name      Title 

 
ASSIGNEE:
[NAME OF ASSIGNOR]
   
a Delaware corporation
       
 
By:       Name      Title 

 
 
 

--------------------------------------------------------------------------------

 
 
[Consented to and]2 Accepted:
     
BANK OF AMERICA, N.A.,
 
as Administrative Agent
      By:    
Name :
 
Title :
 

   
[Consented to:]3
     
JOY GLOBAL INC.,
 
a Delaware corporation
      By:    
Name :
 
Title :

 

--------------------------------------------------------------------------------

 
2 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
3 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Annex 1 to Assignment and Assumption


STANDARD TERMS AND CONDITIONS


1.              Representations and Warranties.


1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.


1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 7.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.


3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 

--------------------------------------------------------------------------------